ORDER
PER CURIAM.
On June 12, 1992, the Court issued a decision summarily affirming the decision of the Board of Veterans’ Appeals (Board). On June 23, 1992, appellant filed a motion for en banc reconsideration of the decision, which request is deemed a motion for review of a single judge decision by a panel of the Court under Rule 35(b) of this Court’s Rules of Practice and Procedure. Thereafter, appellant filed a motion to admit into evidence the proclamation of President Roosevelt and implementing orders of General MacArthur.
Appellant raises the issue of a pension due to a service-connected kidney disability. This issue, raised for the first time in this appeal, cannot be considered by the Court until such time as it is properly submitted to the appropriate Department of Veterans Affairs Regional Office and an adverse determination is made there and at the Board. Clark v. Derwinski, 2 Vet.App. 166 (1992); Branham v. Derwinski, 1 Vet.App. 93 (1990); Mokal v. Derwinski, 1 Vet.App. 12, 15 (1990). On consideration of the foregoing, it is
ORDERED that appellant’s motion to admit into evidence the proclamation is denied. Appellant’s attention is directed to page two of the Memorandum Decision affirming the decision of the Board which notes that appellant’s service was pursuant to the Call of the President of the United States dated July 26, 1941. This evidence has therefore already been considered by the Court. It is further
ORDERED that appellant’s motion for review is denied.